Title: To Thomas Jefferson from Thomas Paine, 30 January 1806
From: Paine, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            New Rochelle N.Y. Janry. 30 ’06.
                        
                        I have not seen nor heard any thing respecting the subject I wrote to you upon and also to the vice-president
                            after his arrival at Washington. This letter, however, is on a different subject, and which I introduce without meaning
                            that the one shall interfere with the other.
                        The affairs of Europe are now reaching a Crisis that merits and demands the attention of the united states.
                            If ever a law of Nations shall be established and the freedom and safety of the seas secured it must be in a Crisis like
                            the present. In the course of this letter I intend to make you an offer on this subject, but I will first detail, as
                            concisely as I can, my opinion of the present state of things and their probable event.
                        Bonaparte has done what required no gift of prophesy to foresee; that is, that he would attack the Austrians
                            before the Russians arrived; and secondly, that if he defeated the Austrians the Russians would not fight.
                        At the time of beginning this letter we have news from Paris to the 20th Novr and from Bordeaux to the 26.
                            Bonaparte was then on the point of entering Vienna. This I think will terminate the War on the Continent. The question in
                            this case will be, What will Bonaparte do with respect to England? Will he make a general peace by a Congress for the
                            purpose that shall include England, or will he make a continental peace and leave England out?
                        My opinion is he will do the latter and I hope he will. This is what he did in the last treaty of peace with
                            Austria and what is best for him to do now. The matters he has to settle with England, in whatever way it may be done,
                            whether by a descent or by harrassing the english Government out by continual alarms and expence, are of a nature
                            different to the affairs of the Continent and ought not to be blended with them. The one regards the sea; the other the
                            land. But I think England will try to make it a congressional affair and that Harrowby is gone to the Continent to lie by
                            for that purpose. It is the last use the english Government can make of the Coalition it has been at the expence of
                            raising.
                        But the case with Bonaparte will be, that if he defeats the present Coalition which I have every moral
                            certainty that he will, and dictate a peace to Austria, for he cares nothing about Russia, he will have it more in his
                            power to act against England than he had before. Pitt is a poor short sighted politician—A man of expedients instead of
                            system. It is easy to see that this Coalition was formed to ward off from England the meditated invasion; but then Pitt
                            ought to have taken into the calculation what the event and consequences would be if it failed. It was a measure of great
                            and certain expence with uncertain and shadowy prospects of
                            advantage, and very perilous consequences if it miscarried. A General is a fool and a politician is the same, who fights a
                            battle he might avoid, and where the disasters if he is beaten far outweighs the advantages if he succeeds. This inclines
                            me sometimes to think that the plan, in forming this coalition, was not actual war, but that it was to hang on the rear of
                            Bonaparte and to harrass, alarm, and frighten him into a peace that England should dictate. If this was the scheme Mack was
                            a fit instrument of intrigue for the purpose, but if it was actual war he was the poorest creature they could chuse; and
                            in either case it shews that Pitt was not a Judge of the Character and Constitution of his enemy for Bonaparte is not a
                            man to be frightened or cajoled or detered from the pursuit of his object by apprehension of danger and difficulties. I
                            think he will be at Boulogne again in the spring and put the english Government in a terrible fright. He will then have no
                            enemy hanging on his rear.
                        I am not certain if you know that the plan for a descent upon England by Gun-boats was proposed by myself. I
                            wrote the whole plan at Mr. Skipwith’s house in the Country and shewed it first to Mr. Monroe. Lanthenas a friend of ours
                            and Member of the Convention translated it into french and I sent it with the original in english to the directory who
                            immediately set about building the boats. They then appointed Bonaparte commander in chief of the Army of England (l’armee
                            d’anglaterre) and by an agreement between him and me at his own house I was to accompany him. I know his opinion upon that
                            expedition. He puts the whole upon landing. His expression to me was, “only let us land.” If he makes the descent I think
                            he will give the command of it to his brother in law Murat and that he is training him up for the purpose. Nelson’s
                            victory, as the english papers call it, will have no influence on the campaign nor on the descent. It never was intended
                            to employ ships of the line on that expedition.
                        I have already spoken my opinion of what Bonaparte will do with respect to peace, that is, he will make a
                            continental peace and leave England out: I have some lights to go by in forming this opinion.
                        As Bonaparte paid me the compliment of supposing that I knew more about England and the plans and politics of
                            its Government than people in france generally did, he sent a person to me when the last treaty of peace with Austria was
                            to begin, with the following question, Whether in negociating a treaty of peace with Austria it will be policy in france
                            to enter into a treaty of peace with England? I gave him my answer in writing fully and explicitly in the negative with
                            the reasons upon which that decision was founded and I sent you a copy of that answer with several other papers, by the
                            return of the vessel that brought Mr Elsworth to france. I suppose Bonaparte had a mind to hear how I would answer the
                            question, but had formed his own conclusion before he sent it. Be this however as it may I gave him several reasons which
                            could not occur to him from the want of the local knowledge of England I possessed myself.
                        After the treaty of Peace with Austria was concluded, and the war with England still continuing I wrote and
                            published my plan of an Unarmed Neutrality for the protection of Commerce. I had thrown out some general outlines of this
                            plan in a publication of mine on the events of the 18 Brumaire 1796 but in that which I published in 1801, of which I sent
                            you a manuscript copy in English I reduced it to a regular system. My letters to you which accompanied the plan shewed the
                            progress it was making, which the assassination of Paul of Russia put a stop to. I had sent him two Copies in french by
                            the hands of a person who was going to Petersburgh and who desired to be the bearer of them.
                        Bonaparte has declared in several of his proclamations that his object, so far as respects foreign commerce,
                            is the freedom and safety of the seas, and as it is an object that suits with the greatness of his ambition, and with the
                            temper of his genius which is cast for great exploits, and also with the interest of france, I believe him. This also is
                            an object that merits the attention of the United States; but before I spake more particularly to this point I will state
                            the situations Bonaparte will soon be in and out of which his future politics will grow.
                        In the first place, infering what he will do, from what he has done, he will make a continental peace and
                            undertake England afterwards. In this case he will either dictate a peace on his own terms, or make a descent, and the
                            conduct itself of the english Government demonstates that it looks on a descent as a practicable thing.
                        If he make a descent and succeed he will hold the power of both Nations, by sea and land in his own hands,
                            and very probably will annihilate the present Government of England and form a new one, and put one of his brothers or his
                            brother in law, Murat, at the head of it. This will put an end to naval wars, and consequently to the pretence of capturing
                            Vessels of Commerce, and so far the World will be the better for it. The dynasty of the Guelphs have continued ninety two
                            years which is somewhat longer than the Dynasty of the Stuarts continued.
                        If instead of a descent he makes a treaty of peace the question is, how is the freedom of the seas to be made
                            secure? The short answer is, that inability to do mischief is the best security against Mischief.
                        In the second part of Rights of Man I spoke of france and England coming to an agreement to reduce the Navies
                            of both Nations and to oblige all other Nations to do the same, and in the appendix to my letter to the Abbe Raynal 1782
                            (I have not the work by me) I have spoken of the folly of increasing Navies.
                        Every victory at sea is a victory of loss. The Nation who loses its ships in an Action is eased of the
                            expence of supporting them, and the Nation who takes them is adding only burthened with it. I observed that the annual
                            Naval expences of England’s last war increased as her Naval conquests increased. The last naval estimate for the year that
                            I saw was upwards of fourteen Millions sterling, which is equal to the amount of all the land-tax in england for seven
                            years. The annual land tax in England is two Millions sterling stationary. Every county pays its annual quota of that sum.
                        This proposal for a mutual reduction of navies was popular in England because I applied it as one of the
                            principal means for reducing of taxes. There ought to be no such Vessels as ships of the line, and the number of frigates
                            should be limited.
                        It is because one Nation has ships of the line that another Nation has them; whereas if neither had them the
                            balance would be even and the world’s high way, the Ocean, be less interrupted. This would be the best Naval victory that
                            Bonaparte could make and the world would be the better for it.
                        In the treaty of Peace between france and England in 1783 one of the Articles was that only six ships of the
                            line should be kept in commission by either Nation and Commissioners were appointed by each party to see the Article
                            carried into execution. Why not go the whole length and say there shall be no ships of the line in existance, and that the
                            number of frigates shall be limited. If a measure of this kind could be carried a law of Nations could the more easily be
                            established because the means of violating that law would be very much lessened. The rights of the seas ought to be under
                            the guarantee of all Nations.
                        You will know by the Month of April or May what the state of things are between france and England, for in
                            the event either of a treaty of Peace if it includes the freedom of the Seas and the abolition of all assumed sovereignty
                            over them, or of a successfull descent upon England, the united States cannot consistently remain a silent inactive
                            spectator. They must do something to meet the new order of circumstances and to give them some claim to be heard on the
                            subject of rights. I was pleased at the bill brought in by Mr Wright respecting the impressments.
                        Congress have now before them a Memorial from the Merchants of New York. It seems to me to have been extorted
                            from them by their losses rather than by their patriotism. However, as far as it goes it affords ground for Congress to
                            act upon. There is nothing will make an impression on the Government of England but a suspension of Commerce with that
                            Country; a non-importation; and I am perswaded Congress would do right to pass an act for this purpose empowering the
                            executive to put it in execution when he shall judge proper, and to send information of it to the American Minister at
                            London to be communicated to the english Government. It ought also to be sent to the American Minister at Paris. Bonaparte
                            will then see we are taking measures that act in concert with his declarations, and it is always good policy to stand well
                            with the conqueror if it can be done on a good principle.
                        If he make a descent and succeed (and it is as probable he will be in London in six Months as it was six
                            Months ago that he would be in Vienna, and that his brother George will have to run for it as his brother Francis has
                            done) he will have it in his power to make his own law of Nations, in doing which, he ought to remember, I hope, at least,
                            he will not forget, that he owes the project of a descent to an American Citizen.
                        I have now given you a summary of some of the principal Matters that have come to my knowlege while in
                            france, and in which I have been an actor; and I have also stated to you my opinion of the consequences that will follow.
                            I think you will find it proper, perhaps necessary, to send a person to france in the event either of a treaty of peace or
                            of a descent, and I make you an offer of my services on that occasion to join Mr Monroe. I do this because I do not think
                            there is a person in the United States that can render so much service on the business that will come on as myself; and as
                            have had a considerable, I might say, a principal, share in bringing forward the great Matters that now occupy the Theatre
                            of Politics, it will be agreeable to me to have some share in the conclusion of them; for though we cannot now make
                            Countries free, it will be a great point gained to make the Seas free.
                        We have no news yet (Janry 27) of the entry of Bonaparte into Vienna. The latest news is that by the highland
                            Mary of Norfolk. I think that when he enters Vienna he will make a handsome proclamation to the people of that City, and
                            as it will be republished and read by the people of England he may make it serve the purpose of a proclamation to them. I
                            expect he will curtail the Austrian Emperor’s dominions and disable him from breaking any more treaties, and that he will
                            considerably enlarge his kingdom of Italy out of the territories he relinquished to Austria at the last peace.
                        If Bonaparte succeed in a descent (and all things are now possible) he will put an end to the english
                            east-india company. In that case will he throw the trade open or will he make a monopoly of it for france and his new
                            Government of England? I think he will let Holland in for a share, but will he let the United States in is a matter worth
                            thinking about, and also the west india trade. If reports of him are true he will not make peace with England without
                            shutting her and Russia out of the Mediterranean. In the new order of things which the present war has provoked into
                            existance many new circumstances will arise which by being foreseen may be guarded against or turned to advantage.— As I
                            think that letters from a friend and to a friend have some claim to an answer it will be agreeable to me to receive an
                            answer to this, but without any wish that you should commit yourself, neither can you be a judge of what is proper or
                            necessary to be done till about the month of april or may. In the meantime you have my offer.—please to present my
                            respects to Governor Clinton.
                        Yours in friendship
                        
                            Thomas Paine
                            
                        
                    